                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

 In re:                                          )   Chapter 7
                                                 )   Case No. 18-11668 (CSS)
 DECADE, S.A.C., LLC, et al.,                    )   (Jointly Administered)
                                                 )
                       Debtors.                  )   Adv. No. 19-50095 (CSS)

 AARON GOODWIN, REGINA                         )
 GOODWIN, and ERIC GOODWIN,                    )
                                               )
                       Appellants,             )
                                               )
               v.                              )     C.A. No. 20-170 (MN)
                                               )
 DAVID W. CARICKHOFF, in his capacity          )
 as Chapter 7 Trustee for the Estate of Decade )
 S.A.C., LLC and Gotham S& Holding, LLC, )
                                               )
                       Appellee.               )

                                            ORDER

               WHEREAS, on February 27, 2020, Chief Magistrate Judge Mary Pat Thynge

issued a Recommendation (D.I 5) recommending that this matter be withdrawn from the

mandatory referral for mediation and proceed through the appellate process of this Court;

               WHEREAS, no objections to the Recommendation are anticipated because the

Recommendation is consistent with the parties’ request (D.I. 5 at 2); and

               WHEREAS, the Court does not find the Recommendation to be clearly erroneous

or contrary to law.

               THEREFORE, IT IS HEREBY ORDERED this 27th day of February 2020 that the

Recommendation is ADOPTED and this matter is withdrawn from the mandatory referral for

mediation.
               IT IS FURTHER ORDERED that the Court ADOPTS and ORDERS the following

briefing schedule purposed by the parties (D.I. 5 at 2):

                       Appellants’ Opening Brief – March 30, 2020

                       Appellee’s Answering Brief – April 27, 2020

                       Appellants’ Reply Brief – May 11, 2020.




                                                      The Honorable Maryellen Noreika
                                                      United States District Court




                                                 2
